DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-14) in the reply filed on 2.7.2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2.7.2022.

Priority
This application adds disclosure (Figs. 71-89 and related text) not presented in the prior application 16/276,952. Independent claim 1 recites “a semiconductor material portion in contact with the semiconductor material layer” and “wherein the support pillar structure lacks a semiconductor material portion which is in contact with the semiconductor material layer” which are drawn to Figs. 71-89; hence, claims 1-14 are given a priority date of 9.4.2020.

Claim Objections
Claims are objected to because of the following informalities: “pedestal channel portion” should read –semiconductor pedestal channel portion-- in claims 9-10 and 12. Appropriate correction is required.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (of record, US 20100133599 A1) .
Regarding claim 1, Chae discloses a semiconductor device, comprising: at least one alternating stack of insulating layers (110, “interlayer dielectrics 110”) and electrically conductive layers (LSL/WL/USL, “gate electrodes LSL, WL and USL”) located over a substrate (100/102, “semiconductor substrate 100” and “impurity region 102”) including a semiconductor material layer (102, Fig. 5); a memory opening (occupied by CS/PL) vertically extending through a memory region (MR) of the at least one alternating stack in which each layer of the at least one alternating stack is present (Fig. 5); a memory opening fill structure (CS/PL, “charge storage layer CS” and “active pillar PL”) located in the memory opening and comprising a memory film (CS), and a semiconductor material portion (PL, “The active pillars PL are formed of semiconductor material”) in contact with the semiconductor material layer (102, Fig. 5); a support opening (occupied by SP, “supporters SP”) vertically extending through at least a bottommost one of the electrically conductive layers of the at least one alternating stack (Fig. 5); and a support pillar structure (SP) located in the support opening, wherein the support pillar structure .

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (of record, US 20160049423 A1).
Regarding claims 1-3 and 8, Yoo discloses (claim 1) a semiconductor device, comprising: at least one alternating stack of insulating layers (140, “interlayered insulating layers 140”) and electrically conductive layers (220, “gate electrodes 220”) located over a substrate (100) including a semiconductor material layer (“The substrate 100 may be formed of or include a material exhibiting a semiconductor property“, Fig. 4A); a memory opening (180a, “channel holes 180a”) vertically extending through a memory region (CAR) of the at least one alternating stack in which each layer of the at least one alternating stack is present (Fig. 4A); a memory opening fill structure (190/200a, “semiconductor patterns 190” and “vertical channel structures 200a”) located in the memory opening and comprising a memory film (200a or parts thereof such as 201a, “The ground selection transistor GST, the memory cell transistors MCT, and the string selection transistor SST may be provided at intersections between each vertical channel structure 200a and the gate electrodes 220”  and “each of the memory cell transistors MCT may include a data storage element”), and a semiconductor material portion (190 and 203a of 200a, “a first vertical channel pattern 203a,”) in contact with the semiconductor material layer (Fig. 4A); a support opening (180b, “dummy holes 180b”) vertically extending through at least a bottommost one of the electrically conductive layers of the at least one alternating stack (Fig. 4A); and a support pillar structure (200b, “dummy pillars 200b”) located in the support opening, wherein the support pillar structure lacks a semiconductor material portion which is in contact with the semiconductor material layer (since 200b contacts “isolation layer 102”), (claim 2) wherein: the semiconductor material portion (190/203a) of the memory opening fill structure comprises a vertical semiconductor channel (203a, “The claim 3) wherein the support pillar structure comprises a dummy memory film (201b) having a same set layers as the memory film (201a, “Each of the first and second gate dielectric patterns 201a and 201b may include a plurality of insulating layers”, Fig. 5L), and, (claim 8) wherein the semiconductor pedestal channel portion (190) contacts a sidewall of a bottommost insulating layer (140) of the at least one alternating stack, a sidewall of the semiconductor material layer (of 100), and a recessed surface of the semiconductor material layer (of 100, Fig. 4A) located below a horizontal plane including an interface (101/220) between the semiconductor material layer (of 100) and the bottommost insulating layer (140) of the at least one alternating stack (Fig. 4A).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.
Regarding claim 9, Yoo discloses wherein: the semiconductor material layer (of 100) comprises a first semiconductor material (“the substrate 100 may be provided in the form of a silicon wafer”); and the pedestal channel portion (190) comprises a second single crystalline semiconductor material (“The semiconductor patterns 190 may be formed by a selective epitaxial growth (SEG) process using the top 
Yoo fails to disclose (a) a first single crystalline semiconductor material and (b) epitaxial alignment with the first single crystalline semiconductor material.
Regarding (a), it would have been obvious to one of ordinary skill in the art to include single crystalline silicon as the first single crystalline semiconductor material because said material is well-known and commonly employed as a substrate material and the use of conventional materials for their conventional purpose is prima-facie obvious (MPEP 2144.07).
Furthermore, regarding (b), it would It would have been obvious to one of ordinary skill in the art to include the claimed epitaxial alignment to avoid any crystallographic (e.g. lattice mismatch) defects between materials.

Claims 1-5, 8-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (of record, US 9576967 B1).
Regarding claims 1-5, 8-9 and 14, Kimura discloses (claim 1) a semiconductor device, comprising: at least one alternating stack of insulating layers (132/232) and electrically conductive layers (146/246) located over a substrate (9) including a semiconductor material layer (10, Fig. 19B); a memory opening (49) vertically extending through a memory region of the at least one alternating stack in which each layer of the at least one alternating stack is present (Fig. 13B); a memory opening fill structure located in the memory opening and comprising a memory film (50), and a semiconductor material portion (11/601) in contact with the semiconductor material layer (Fig. 14B); a support opening (149) vertically extending through at least a bottommost one of the electrically conductive layers of the at least one alternating stack (Fig. 13B); and a support pillar structure (50/601) located in the support opening (Fig. 14B), wherein the support pillar structure lacks a semiconductor material portion which is claim 2) wherein: the semiconductor material portion (11/601) of the memory opening fill structure comprises a vertical semiconductor channel (601) and a semiconductor pedestal channel portion (11) located between the semiconductor material layer and a bottom of the vertical semiconductor channel (Fig. 14B); the semiconductor pedestal channel portion (11) contacts both the semiconductor material layer and the bottom of the vertical semiconductor channel (Fig. 14B); the support pillar structure comprises a dummy vertical semiconductor channel (601) which does not contact the semiconductor material layer (10, Fig. 14B); and the support pillar structure lacks the semiconductor pedestal channel portion located between the semiconductor material layer and a bottom of the dummy vertical semiconductor channel (Fig. 14B), (claim 3) wherein the support pillar structure comprises a dummy memory film having a same set layers as the memory film (Fig. 14B, “The stack of the optional blocking dielectric layer, the charge storage material layer, and the tunneling dielectric layer collectively constitutes a memory film 50”), (claim 4) wherein: the dummy memory film (50) vertically extends through at least a bottommost insulating layer (132) within the at least one alternating stack and contacts a sidewall of the bottommost insulating layer (Fig. 19B); and a bottommost surface of the memory film (50) is located above a horizontal plane including a top surface of the bottommost insulating layer of the at least one alternating stack (Fig. 19B), (claim 5) wherein each of the memory film (50) and the dummy memory film (50) comprises a respective layer stack including a respective blocking dielectric layer, a respective charge storage layer, and a respective tunneling dielectric layer (“The stack of the optional blocking dielectric layer, the charge storage material layer, and the tunneling dielectric layer collectively constitutes a memory film 50”), (claim 8) wherein the semiconductor pedestal channel portion (11) contacts a sidewall of a bottommost insulating layer (132) of the at least one alternating stack, a sidewall of the semiconductor material layer, and a recessed surface of the semiconductor material layer located below a horizontal plane including an interface between the semiconductor material layer and the bottommost insulating claim 9) wherein: the semiconductor material layer (9/10) comprises a first single crystalline semiconductor material (“if the semiconductor substrate (9, 10) comprises a silicon substrate, such as a single crystal silicon wafer or layer”); and the pedestal channel portion (11) comprises a second single crystalline semiconductor material (“an epitaxial channel portion 11, such as a single crystal silicon epitaxial channel portion”) in epitaxial alignment with the first single crystalline semiconductor material (“The epitaxial channel portions 11 comprise a single crystalline semiconductor material in epitaxial alignment with the single crystalline substrate semiconductor material of the doped semiconductor well 10”), and, (claim 14) further comprising a retro-stepped dielectric material portion (165/265) overlying stepped surfaces of the at least one alternating stack (Fig. 19B), wherein: the support pillar structure vertically extends through the retro-stepped dielectric material portion (Fig. 19B); and a top surface of the support pillar structure is located above a topmost surface of the at least one alternating stack (given 70/72 are not part of the stack) and is located within a same horizontal plane as a top surface of the memory opening fill structure (per 63/163, Fig. 19B).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Kawamura et al. (of record, US 9754963 B1).
Regarding claim 6, Kimura discloses the dummy vertical semiconductor channel (601) has a same material composition as the vertical semiconductor channel (601) and contacts an inner sidewall of the dummy memory film (50, Fig. 14B and 19B), bur fails to disclose  the vertical semiconductor channel is in contact with a sidewall and a recessed surface of the semiconductor material portion.
Kawamura discloses the vertical semiconductor channel (602) is in contact with a sidewall and a recessed surface of the semiconductor material portion (11/602, Fig. 10).
.

Allowable Subject Matter
Claims 7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest (claim 7) wherein the dummy vertical semiconductor channel vertically extends through a bottom portion of the dummy memory film, and is spaced from the semiconductor material layer by a semiconductor oxide liner, (claim 10) wherein: the pedestal channel portion has an annular bottom surface contacting a portion of a top surface of the semiconductor material layer; the pedestal channel portion has a first cylindrical sidewall that contacts the bottommost insulating layer of the at least one alternating stack; and the pedestal channel portion has a second cylindrical sidewall that contacts the semiconductor material layer; claims 11-12 are dependent claims, and, (claim 13) wherein the support pillar structure further comprises a semiconductor oxide liner that includes a dielectric oxide of a semiconductor material of the semiconductor material layer, and wherein an entire interface between the support pillar structure and the semiconductor material layer is a continuous interface between the semiconductor oxide liner and the semiconductor material layer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894